        Case: 3:19-cv-00366-bbc Document #: 35 Filed: 06/11/20 Page 1 of 1



                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF WISCONSIN

WILSON JACKSON,

        Plaintiff,
                                                    Case No. 19-cv-366-bbc
   v.

JILL DRESSLER, LOURI NEUROTH,
J. BROWN, SCHOFIELD, HANSEN,
DAGGENHARDT, SNYDER-MYER,
J. JENSEN, MALACHY, BROCKWAY,
DEPARTMENT OF JUSTICE,
BRAD SCHEMEL, JOSHUA KAUL,
CINDY O'DONNELL, GARY BOUGHTON,
ELLEN K. RAY, J. PAYNE, WILLIAM
BROWN, BRAD HOMPE, L. ALSUM,
EMILY DICKERSON, JOLINDA
WATERMAN, ANTHONY BROADBENT,
TRINA KROENING, CO II MUM,
SGT. ALLEN, AND SGT. EAGLEBURGER,

        Defendants.


                            JUDGMENT IN A CIVIL CASE


        IT IS ORDERED AND ADJUDGED that judgment is entered in favor of

defendants dismissing this case.




        /s/                                                 6/11/2020
        Peter Oppeneer, Clerk of Court                        Date
